505 S.E.2d 876 (1998)
Gary J. ROUSSELO
v.
William J. STARLING, in his official capacity and his individual capacity.
No. 92P98.
Supreme Court of North Carolina.
April 2, 1998.
Robert M. Elliot, Winston-Salem, Deborah K. Ross, for Gary Rousselo.
*877 Isaac T. Avery, III, Special Deputy Attorney General, Jonathan P. Babb, Assistant Attorney General, for Starling.
Prior report: 128 N.C.App. 439, 495 S.E.2d 725.
Upon consideration of the petition filed by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of April 1998."